DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2021 has been entered.
 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-6, 8-11, and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forciniti et al. (2016/0200899).
Regarding claims 1, 5, 6, 10, 11 and 13-16:  Forciniti et al. teach a tire tread [0001] comprising a rubber composition 60 phr natural polyisoprene (natural rubber), 16 phr S-SBR, 24 phr polybutadiene [Table 2; Experiment D], 0 to 45 phr silica, and 0 to 11.25 
The ranges taught in Forciniti et al. provide an overlapping inorganic filler and silane content.  
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Regarding claims 3 and 4:  Forciniti et al. teach silica, and wherein the amount of carbon black is 0 phr [Table 1; Exp. B].
Regarding claims 8-9:  Forciniti et al. teach the claimed amount [Table 1; Exp B].
Regarding claim 17:  Forciniti et al. teach a tire comprising the tire tread [Examples [0121].

Claims 1, 3-6, 8-11, and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hubbell (5,872,179).
Regarding claims 1, 3-6, 8, 13-16:  Hubbell teaches a composition comprising 55 phr polyisoprene (10 phr NR + 45 phr IBR), 85% of the inorganic filler silica, a silane polysulfide coupling agent, less than 1.5% plasticizing agent, a sulfur based crosslinking system, SBR, and polybutadiene (Sample A; Table 1).  Hubbell teaches a weight ratio of silica to silane polysulfide coupling agent of about 7/1 to about 15/1 (column 3, lines 35-40).

The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Regarding claim 9:  Hubbell teaches about 85% of the inorganic filler silica (column 3, lines 33-35).  About 85% is very close the at least 90%.  "About" permits some tolerance. At least about 10% was held to be anticipated by a teaching of a content not to exceed about 8% In re Ayers, 154 F2d 182, 69 U.S.P.Q. 109 (C.C.P.A. 1946).  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (MPEP 2144.05).
Regarding claim 10:  Hubbell teaches 25 phr SBR or 20 phr polybutadiene (Sample A; Table 1).
Regarding claim 11:  Hubbell teaches 25 phr SBR or 20 phr polybutadiene (Sample A; Table 1).  The 55 phr of polyisoprene in Hubbell is very close to 60 phr.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (MPEP 2144.05).
Regarding claim 17:  Hubbell teaches a tire (column 7; Claims).
Response to Arguments
Applicant's arguments filed 6/30/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., IR or NR or natural rubber) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Claim 1 states at least one “natural or synthetic polyisoprene”.  This includes both homopolymers and copolymers.  IBR is a polyisoprene copolymer.  
The Applicant has made the argument that the examples of Forciniti et al. fail to teach the ranges of claim 1.  This is not persuasive because patents are relevant prior art for all that they contain and not just the preferred embodiments.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). See MPEP 2123.  “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763